Barnard, P. J.
The plaintiff, in his complaint, avers that the defendant caused his arrest for stealing the defendant’s horse and wagon. The further .averment is made in the complaint that the arrest was caused without any probable cause to believe the plaintiff guilty of the crime. The defendant, in his answer, admits that he caused the arrest for the cause stated in the complaint, and contends that the plaintiff was guilty of the offense. The jury have found in favor of the defendant. The finding is abundantly supported by the evidence. It appears from the evidence that on the 15th of April, 1888, the plaintiff and another man went to the livery stable of the defendant to hire a .horse and wagon. It was about 3 o’clock in the morning. The men waked up the boy in charge of the stable, and the plaintiff got of him a horse and wagon on the statement that he would be back by 9 or 10 o’clock on that day. He further stated that he was a regular customer at the defendant’s stables, and had hired buggies there before. The fact was not true. He had never hired horses at the stables before, and he did not give his name. The. boy let •the plaintiff have the property solely on this false statement. The horse and wagon did not return as promised, and on Wednesday the defendant made a complaint. The arrest was made under circumstances which justified the inference that the plaintiff was attempting to escape after he had notice that the •constable had a warrant for his arrest. When taken before the justice he pleaded guilty to the charge, and paid $20, and the charge was withdrawn. Whether or not the charge would have held good upon a trial is of no importance The facts proven justified the arrest. Thaule v. Krekeler, 81 N. Y. 428. The. .release of the plaintiff with the property on the evening of Wednesday is a fact of no importance, as the warrant was then in the hands of the officer, and the case must be determined by the facts as they existed in the afternoon of Wednesday, when the warrant was issued. The plaintiff’s conduct subsequent to the return is not free from unfavorable inferences. The judgment .should be affirmed, with costs.